DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ninan et al1 (“Ninan”).
Regarding claim 1,  teaches a method of operating a data processing system, the data processing system comprising (note that the method and system on which the method operates are explained and rejected below):
a display operable to display frames for display (see Ninan, paragraph 0155 and figure 3B teaching “image displays 320” which are displays operable to display frames for display such as those sent from the  “video streaming server 300” in figure 3A as explained in paragraphs 0149-0154 and processed for use in “virtual reality, augmented reality, automobile entertainment, helmet mounted display applications, heads up display applications, games, 2D display applications, 3D display applications, multi-view display applications, etc” each of these being displays operable to display frames for display at a downstream recipient client as also noted in paragraph 0026 teaching “video streaming clients may include, but are not necessarily limited to, any of: display devices, a computing device with a near-eye display, a head-mounted display (HMD), a mobile device, a wearable display device, a set-top box with a display such as television, a video monitor, etc” and figure 2A showing an example of a frame of display data which may be processed and transferred to a viewer’s display device where it is may be rendered and displayed);
a processor operable to generate frames for display on the display (see paragraphs 0082-0086 teaching to “provide to a downstream recipient device with a video signal comprising a plurality of image layers” such as the image frame in figure 200 with a processor such that the processor is part of this “upstream” device which is “configured to receive the omnidirectional image (e.g., in an input, from scene-referred images acquired by one or more camera systems, from a non-transitory storage, from a video source, from a source video signal, from a studio released version, etc.) with a spatial resolution no less than the highest spatial resolution of all the image layers generated by the one or more upstream devices to represent the omnidirectional image” and “[b]ased on a view direction of the viewer determined for the omnidirectional image, the one or more upstream device can generate the plurality of image layers (200) to represent the omnidirectional image and can further determine to which vision field region of the eye of the viewer (relative to the view direction) each image layer in the plurality of image layers (200) corresponds” and further “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” such that this is a processor operable to generate frames for display on the display with the set of pixels generated being frames for display on the display); and
a display processor operable to provide frames generated by the processor to the display for display (see Ninan, paragraph 0155-0162 and figure 3B where “image rendering system 324-1” functions as a display processor which processes the frames from the processor (through bidirectional data flow 314) and provides them to the display for display such as “displays 320” noted above such that “the image rendering system (324-1) is configured to generate omnidirectional video content to be rendered on the user's display” and “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)”), the display processor comprising (as noted above, the “image rendering system 324-1” corresponds to the display processors and comprises the following stages as explained in each instance):
an input stage operable to read data of input frames (see Ninan, paragraphs 0155-0162 and figure 3B teaching an input stage operable to read data of input frames such as the “image layer receiver (316) comprises software, hardware, a combination of software and hardware, etc., configured to … via a bidirectional data flow 314…receive an overall video stream comprising different video sub-streams for pluralities of image layers encoded with different spatial resolutions and/or different frame rates; etc”);
an output stage operable to provide frames for display to the display (see Ninan, paragraphs 0155-0162 and figure 3B teaching a “display manager(318) comprises software, hardware, a combination of software and hardware, etc., configured to perform display management operations on the omnidirectional video content to be rendered on the image displays (320), where the omnidirectional video content is decoded and composited from the video sub-streams in the overall video stream received by the image rendering system (324-1)” and  “output display managed omnidirectional video content to the image displays (320) for rendering; etc” thus functioning as an output stage to provide frames for display to “displays 320”); and
at least one transformation stage (see Ninan, paragraphs 0155-0162 and figure 2B teaching that the “display manager 318” also functions as a transformation stage as it may be “configured to perform display management operations on the omnidirectional video content to be rendered on the image displays (320), where the omnidirectional video content is decoded and composited from the video sub-streams in the overall video stream received by the image rendering system (324-1)” where decoding and compositing are forms of transformation; see also Ninan, supra, teaching “[a]dditionally, optionally, or alternatively, some or all of image rendering operations such as view direction tracking, motion detection, position detection, rotation determination, transformation between coordinate systems, temporal dampening of time-varying image parameters, any other temporal manipulation of image parameters, display management, content mapping, tone mapping, color mapping, field-of-view management, prediction, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc., may be performed by the image rendering system (324-1)” such that again “image rendering system 324-1” functions to have at least one transformation stage and thus is the display processor comprising such a transformation stage) operable to:
generate a view orientation transformed output frame using data of an input frame read by the input stage (note that “view orientation transformed output frame” is considered to be any output frame generated based on considering view orientation information related to an input frame, where such an input frame is transformed in view of any view orientation information such that a “view orientation transformed output frame” is an input frame which has been transformed in some manner based on a view orientation;
see Ninan, paragraphs 0147-0162 and figure 2B where display processor 324-1 has a transformation stage as noted above and this transformation stage is operable to generate a view orientation transformed output frame using data of an input frame read by the input stage as the “image layer receiver 316” for example receives the image frames and display data for the different regions of each frame in “layers” with the “layers” encoding display data according to a view orientation of a “view direction at a given time” which is “tracked while the viewer is viewing omnidirectional video content” such that the processing by the display processor of the frames generates view orientation transformed output frames using data of an input frame read by the input stage as it reads the image layer data corresponding to the view orientation which is sent by the processor and transforms the data through “image rendering operations” which all take into account a view orientation; 
see further Ninan, paragraphs 0126-0133 and figure 2C showing another more specific transformation performed in a transformation stage by the display processor of the “recipient device” which may “dynamically and locally generate an updated focal-vision image layer corresponding to a focal-vision region of the viewer's vision field in reference to the second view direction (208-2) by combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the images displayed are view orientation transformed frames using data of an input frame read by the input stage);
the method comprising: 
the processor generating, for a frame to be displayed, plural different resolution versions of the frame to be displayed (see Ninan, paragraphs 0082-0100 and figure 2A teaching to “provide to a downstream recipient device with a video signal comprising a plurality of image layers” such as the image frame in figure 200 with a processor such that the processor is part of this “upstream” device which is “configured to receive the omnidirectional image (e.g., in an input, from scene-referred images acquired by one or more camera systems, from a non-transitory storage, from a video source, from a source video signal, from a studio released version, etc.) with a spatial resolution no less than the highest spatial resolution of all the image layers generated by the one or more upstream devices to represent the omnidirectional image” and “[b]ased on a view direction of the viewer determined for the omnidirectional image, the one or more upstream device can generate the plurality of image layers (200) to represent the omnidirectional image and can further determine to which vision field region of the eye of the viewer (relative to the view direction) each image layer in the plurality of image layers (200) corresponds” and further “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” such that this is a processor generating for a frame to be displayed, plural different resolution versions of the frame to be displayed where as in figure 2A the “layers” 202, 204, and 206 are examples of plural different resolutions of the frame to be displayed where for example “the second image layer (204) may have a lower spatial resolution than the first image layer (202) but may have a higher spatial resolution than the third image layer (206)” and “the omnidirectional image may be partitioned into three image layers 202, 204 and 206, as shown in FIG. 2A” such that again these image layers correspond to the different resolution versions of the frame to be displayed), the different resolution versions corresponding to overlapping regions of the frame (see Ninan, paragraph 0115 teaching “two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” and “values for pixels in the partially overlapped sub-regions of the two adjacent image layers may be used for decontouring, debanding, anti-aliasing, etc., for the purpose of removing visual artifacts that could otherwise be introduced in boundaries of the adjacent image layers”);
providing to the display processor data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display (see Ninan, paragraphs 0155-0162 and figure 2C where the display processor 324-1 is provided data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display as the “image rendering system (324-1) is configured to generate omnidirectional video content to be rendered on the user's display” where “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” where the produced display data exemplified in images figures 2A-2B have the resolution versions of the frame sent and designated by region based on view orientation such that the display processor 324-1 takes this input and renders on the display the composited versions based on the view orientation; 
further, in a more specific example, see Nina, paragraphs 0126-0133 and figure 2C as noted above the display processor may also be provided data indicative of which resolution version of the frame generated is to be used for respective regions of the output frame based on the view orientation in the process of “dynamically and locally” generating an “updated focal-vision image layer corresponding to a focal-vision region of the viewer’s vision field in reference to the second view direction” );
the input stage of the display processor reading data of some or all of the plural different resolution versions of the frame to be displayed generated by the processor (see Ninan, paragraphs 0155-0162 and figure 3B where input stage “image layer receiver 316” reads data of some or all of the plural different resolution versions of the frame to be displayed as it “configured to … via a bidirectional data flow 314…receive an overall video stream comprising different video sub-streams for pluralities of image layers encoded with different spatial resolutions and/or different frame rates; etc” such that it reads the image layers which are different resolution versions of the frames to be displayed generated by the processor);
the display processor generating a view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame to be displayed generated by the processor read by the input stage based on the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of the view orientation transformed output version of the frame to be displayed (see Ninan, paragraphs 0155-0162 and figure 3B where the “image rendering system 324-1” generates such a view orientation transformed output version of the frame as it uses the data from the plural different resolution version of the frame (from the layers 202, 205, 206 from figures 2A-2B for example) and this is based on the input stage receiving the data indicative of which resolution version of the frame is to be used for respective region of the view orientation transformed output version of the frame to be displayed such that “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)”);
and the output stage of the display processor providing the view orientation transformed output version of the frame to the display for display (see Ninan, supra, where “image displays 320” are provided “omnidirectional video content to be rendered on the user’s display” which are the view orientation transformed output version of the frames which are displayed by the respective display ).
Regarding claim 2, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the different resolution versions of the frame are each only generated for some but not all of the overall frame (see Ninan, paragraphs 0114-0115 teaching in “some embodiments, while the plurality of image layers (200) collectively covers the entirety of all spatial regions in the omnidirectional image, no two adjacent image layers in the plurality of image layers (200) have overlapping pixels (or positions) represented in the omnidirectional image” and in “some other embodiments, two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” such that in the portions where there is no overlapping the version of the frame is not generated for the whole spatial region but only for its region and the overlapping area functioning as above
Regarding claim 3, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display indicates that plural different resolution versions of the frame are to be combined for at least some output frame regions (note that the claim does not limit or define what it means for different resolution versions of the frame “to be combined for at least some output frame regions” nor does is it limit the manner in which regions may be combined meaning for example that regions may be considered to be combined if they are pieced together into some whole and need not have portions necessarily combine together in the same region in an overlapping manner for example and does not limit the claim to combination by “blending” overlapping portions together; thus, see Ninan, paragraphs 0155-0162 and figure 3B teaching the “image rendering system 324-1” receiving the “image layer” data which are plural different resolution versions of the frame (as seen in figures 2A and 2B for example) and from this “image rendering system (324-1) is configured to generate omnidirectional video content to be rendered on the user's display” where “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and  “[d]e-blocking operations, de-contouring operations, blurring operations, etc., may be performed as a part of compositing the unified imagery to be rendered on the user's display” such that this “compositing” and “stitching” are examples of different resolution versions of the frame being combined for at least some output frame regions as they may be “stitched” together and combined at such stitching points at at least some output frame regions and may be considered combined as well over the entire output frame region which at least some output frame regions; 
see additionally and/or alternatively, Ninan, paragraphs 0125-0133 and figures 2C teaching that a “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” where this adaptation involves “combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” such that the data indicative of which resolution versions of the frame to be used for respective regions of a view orientation transformed output version of the frame to be generated indicates that plural different resolution versions of the frame are to be combined as the high resolution data indicating that it is foveal image display data and low resolution data indicating it is peripheral vision data indicate that plural different resolution versions of the frame are to be combined through upsampling certain low resolution data and compositing it with foveal vision data which is not upsampled or may be less upsampled etc).
Regarding claim 4, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display comprises one of:
a two-dimensional array representing the area of the output frame to be displayed, with respective data element positions within the array then indicating which resolution version of the frame to use for that region within the output frame (see Ninan, paragraphs 0068-0071 and figure 2A teaching an “omnidirectional image as described herein can be represented in any of a wide variety of coordinate systems such as a World coordinate system, a coordinate system stationary to a camera system, a coordinate system fixed relative to a spatial environment, etc” and “spatial position in the omnidirectional image may be either an absolute position (e.g., represented in the World coordinate system, etc.) or a relative position (e.g., represented in a relative coordinate system stationary to the camera system, etc.)” where for example, “the x coordinate value of the specific (x, y) coordinate values may correspond to a specific longitudinal degree (ranging from 0 to 360 angular degrees) in the omnidirectional image representation in a 3D space, whereas the y coordinate value of the (x, y) coordinate values may correspond to a specific latitudinal degree (ranging from 0 to 180 angular degrees) in the omnidirectional image representation in the 3D space” where an “image layer may logically represent an image frame containing a set of pixel values at a set of pixels (or positions) in the omnidirectional image” and  “[i]ndividual shapes (e.g., rectangle, polygonal shapes, regular shapes, irregular shapes, etc.) and individual sizes of image layers and/or corresponding buffers used to store the image layers may be reshaped or resized dynamically,” such that the data indicative of which resolution version of the frame to be generated may be as in figures 2A and 2B where a 2D array representing the area of the output frame to be displayed is produced and indicates which resolution version of the frame to be used for each region with further explanation of the image layers/versions in paragraphs 0082-0125);
a bounding box that defines the output frame regions where the highest resolution version of the frame is to be used (see Ninan, paragraphs 0068-0071 and figures 2A and 2B as explained above where the array above effectively acts as a bounding box that defines the region where the highest resolution version of the frame is to be used such as in the foveal region); and
transparency values that are associated with the different resolution versions of the frame
Regarding claim 5, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
for each of plural different resolution versions of the frame generated by the processor, generating a respective view orientation transformed version of that resolution version of the frame to be displayed (see Ninan, paragraphs 0155-0162 teaching that the “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and paragraph 0132 teaches that “different image layers may be processed differently by the recipient device with different transfer functions, different operational parameters, different mapping curves, different ranges, different image processing operations, different lookup tables (LUTs), etc” meaning that each version or image layer is transformed to its own respective view orientation transformed version in order to arrive at the composited/stitched together reconstructed version of the input frame); and
combining the plural view orientation transformed versions of the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the view orientation transformed output version of the frame to be displayed, to provide a view orientation transformed output version of the frame for display that comprises a combination of the view orientation transformed versions of the plural different resolution versions of the frame (see Ninan, supra, where as explained above, “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” such that this unified or reconstructed imagery is a combination of the plural view orientation transformed versions of the frame and provides a view orientation transformed output version of the frame for display as a combination of the transformed different versions).
Regarding claim 6, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
a transformation stage of the display processor generating a view orientation transformed output frame for display from a combination of plural different resolution versions of the frame generated by the processor based on the data indicating which resolution version to use for which regions of the output frame (see Ninan, paragraphs 0149-0162 and figures 3A-3B where the processor of figure 3A sends data indicating which resolution version to use for which frame such as image layer data as in figures 2A-2B as explained above with the display processor ”image rendering system 324-1” transforming the input frame where “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” and “[d]e-blocking operations, de-contouring operations, blurring operations, etc., may be performed as a part of compositing the unified imagery to be rendered on the user's display” such that the input data is transformed based on the view orientation dictating the data which is sent and how it is then processed with each layer then being composited together to give an accurate view from the current view orientation of the user;
see additionally and/or alternatively, Ninan, paragraphs 0126-0133 teaching the display processor such as image rendering system 324-1 or “recipient device, or an image processing device operating in conjunction therewith, may be configured to locally adapt to the changes in the changes in the viewer's view direction and/or the changes in image content in the omnidirectional images at a relatively high frame rate (or buffer refresh rate) (or with a high number of frames per second) for the purpose of rendering subsequent omnidirectional images contemporaneous with the changes in the viewer's view direction” where this adaptation involves “combining: (i) an image sub-region 210 (diagonal fill pattern) from a transmitted focal-vision image layer (which still corresponds to a focal-vision region of the viewer's vision field at the first time point) in the second plurality of image layers; and (ii) an image sub-region 212 (dot fill pattern) from other image layer(s) (which correspond to peripheral region(s) or non-focal-vision region(s) of the viewer's vision field at the first time point) in the second plurality of image layers that make up the second omnidirectional image” and for example when  “generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” meaning that the view orientation transformed output version of the frame is generated by a transformation stage generating a view orientation transformed output frame for display using a combination of different resolution versions of the frame (the different image layers) based on the data indicating which resolution version to use for which regions of the output frame as which version to use in each area dictates how to sample and display the content according to the new view orientation). 
Regarding claim 7, Ninan teaches all that is required as applied to claim 6 above and further teaches wherein:
the display processor generates the view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame based on the data indicative of which resolution version of the frame is to be used for respective regions of the output version of the frame by (addressed above, specifics addressed below):
a transformation stage of the display processor, for each of plural data elements in the view orientation transformed output version of the frame being generated (note this transformation stage is continued on from the transformation stage described in paragraphs 0126-0133 and figure 2C where each of plural data elements in the view orientation transformed output version correspond to the “plurality of image layers” which are transformed to eventually form the composite frame for display and those data elements or layers which are being processed according to the view orientation being tracked):
determining a set of one or more input frame positions to be sampled to provide the data values for the data element in the output view orientation transformed frame (see Ninan, paragraphs 0126-0133 and figure 2C as explained above teaching input frame positions at different view positions with different view direction data such that these correspond to input frame positions to be sampled to provide the data values for the data element in the output view orientation transformed frame where for example data values for the data element correspond to those sampled to generate a display frame at the viewing position 208-2 and thus the set of frame positions in this example are those corresponding to display frames centered at view positions 208-1 and 208-2);
using the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of the view orientation transformed output version of the frame being generated to determine which version or versions of the plural different resolution versions of the frame generated by the processor to sample at the determined set of one or more input frame positions (see Ninan, supra, where the resolution data for each region of the output frame indicating which resolution version of the frame to use is used to sample at the determined set of input frame positions as for example “[i]n dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)”); and
then sampling the so-determined different resolution version or versions of the input frame at the determined positions to provide the data values of the output view orientation transformed frame data element (see Ninan, supra, teaching as explained above that “[i]n dynamically and locally generating the updated focal-vision image layer to cover the (actual) focal-vision region (in the viewer's vision field) at the second time point, pixel values of the image sub-region (212) may be upsampled, whereas pixel values of the image sub-region (210) may not be upsampled or may be much less upsampled as compared with the image sub-region (212)” such that the different resolution versions of the input frames are sampled accordingly at the determined positions to provide the data values of the out view orientation transformed frame data element allowing the user to see an updated view consistent with their view orientation).
Regarding claim 8, Ninan teaches all that is required as applied to claim 1 above and further teaches wherein the processor is part of a host device and the display processor is part of a companion display device that is in communication with the host device (see Ninan, paragraphs 0149-0162 and figures 2A and 2B where the processor is part of a host device such as that in figure 2A and has been mapped as such above and the display processor corresponds to “image rendering system 324-1” which is part of a companion display device that is in communication with the host device for example “via a bidirectional data flow 314”; see also paragraphs 0163-0167 and figure 3C in which the processor is part of a host device 324-2 and also has display processor 324-1 and image displays 320 (see associated figure 2B) in communication with the host device which comprises the producing processing unit);
and the method comprises:
the host device:
determining the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor on the companion device when using the plural different resolution versions of the frame to generate an output frame for display (see Ninan, paragraphs 0149-0154 and figure 3A where at host device 300 it determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor 324-1 on the companion device 324-1 when using the plural different resolution versions of the frame as in paragraph 0152 teaching “to receive, via a bidirectional data flow 314, a viewer's view direction data; establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device); generate an overall video stream, etc” where the “overall video stream may comprise one or more video sub-streams for different image layers in pluralities of image layers representing the omnidirectional images” and “image layers in a plurality of image layers representing each of the omnidirectional images may be encoded with different spatial resolutions and/or different frame rates; provide/transmit the overall video stream via the bidirectional data flow 314 directly or indirectly through intermediate devices, etc.) to a video streaming client, a display device, a storage device, etc” such that the host determines the parts of the frames which will be displayed and generates the video stream of image layers); and
transmitting only the determined parts of the different resolution versions of the frame that have been generated to the companion device for use by the display processor on the companion display device (see Ninan, supra, where the “overall video stream” taught by Ninan and explained above is only the determined parts of the different resolution versions of the frame that have been generated based on the viewing orientation and tracked eye/fovea position as further taught in paragraphs 0082-0096 teaching for example “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and “[t]he set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer”  and that “only a focal-vision image layer (e.g., within a 30 angular degrees from the viewer's view direction, within a 20 angular degrees from the viewer's view direction, etc.) corresponding to the viewer's focal-vision region is set to the highest spatial resolution and the most accurate color representation in the input video signal as transmitted from the one or more upstream devices” and “the remaining image layers in the plurality of image layers (200) corresponding to the viewer's non-focal-vision regions (e.g., a mid-peripheral vision field region, a far-peripheral vision field region, etc.) can be set in the decreasing order of spatial resolution and color representation accuracy” and again it is these layers which are sent to the companion device 324-1 such that only these parts are transmitted that have been determined as needed to be transmitted based on the view);
and the display processor on the companion display device:
generating a view orientation transformed output version of the frame to be displayed using data from the plural different resolution versions of the frame to be displayed generated by the processor transmitted to the companion display device by the host device (see Ninan, paragraphs 0155-0162 and figure 3B where “image rendering system 324-1” comprises the display processor on the companion display device which is generating a view orientation transformed output version of the frame using the data determined above needed to be transmitted such that only data which is necessary is received in the image layer versions comprising the frame and at host device and display processor 324-1 these “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)”).
Regarding claim 9, Ninan teaches all that is required as applied to claim 8 above and further teaches wherein the host device also transmits the data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor for display to the companion display device for use by the display processor on the companion display device (see Ninan, paragraphs 0149-0162 and figures 3A-3B as explained above where the host device also is considered to transmit the data indicative of which resolution version of the frame is to be used for respective regions by the display processor on the companion display device as claimed as for example “[b]ased on a specific vision field region to which each image layer in the plurality of image layers (200) corresponds, the one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and “[t]he set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer” such that these layers received by the companion display device are transmitted the data in a form which indicates which resolution version of the frame is to be used so that these “layered representations of omnidirectional images received from one or more video sub-streams in the received video stream may be stitched or composited together to form a unified imagery (or a reconstructed omnidirectional image)” at the display processor on the companion display device).
Regarding claim 10, Ninan teaches all that is required as applied to claim 8 above and further teaches, wherein the host device determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required by the display processor on the companion display device when using the plural different resolution versions of the frame to generate an output frame for display using data indicative of which resolution version of the frame generated by the processor is to be used for respective regions of a view orientation transformed output version of the frame to be generated by the display processor on the companion display device for display (see Ninan, paragraphs 0149-0163 and figures 2A-2B where the host device 300 determines the parts of the plural different resolution versions of a frame to be displayed generated by the processor that will be required as the host device 300 comprises the image layer generator 312 which “comprises software, hardware, a combination of software and hardware, etc., configured to receive, via a bidirectional data flow 314, a viewer's view direction data; establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device); generate an overall video stream, etc” where this “overall video stream may comprise one or more video sub-streams for different image layers in pluralities of image layers representing the omnidirectional images” and one can then, from the host, “provide/transmit the overall video stream via the bidirectional data flow 314 directly or indirectly through intermediate devices, etc.) to a video streaming client, a display device, a storage device, etc”; see also, paragraphs 0082-0089 teaching the host or “one or more upstream devices may generate a set of pixel values for pixels (or positions) represented in the image layer” and the “set of pixel values may be encoded into an input video signal to be transmitted to the downstream recipient device for the viewer” where the “set of pixel values may be set in the input video signal to specific spatial resolution, specific frame rate, specific dynamic range, specific color gamut, etc., depending on the specific vision field region of the viewer” such that the host or upstream device determines the parts of plural different resolution versions of a frame to be displayed that will be required by the display processor on the companion device) .
Regarding claims 11-17, the instant claims are directed toward a “data processing system” comprising elements which correspond to those of claims 1-6 and 8, respectively such that the method performed in claims 1-6 and 8 operating the data system operates a system of similar components 
Regarding claim 20, Ninan teaches all that is required as applied to claim 11 above as explained above and further teaches a head mounted display device comprising the data processing system of claim 11 (see Ninan, paragraph 0036 teaching “mechanisms as described herein form a part of a media processing system, including but not limited to any of: cloud-based server, mobile device, virtual reality system, augmented reality system, head up display device, helmet mounted display device”).
Regarding claim 18, the instant claim limitations are recited as a “data processing system” made up of components which are equivalent to those functioning as addressed in claim 8 (which necessarily includes the limitations of claims 1 and 8).  In light of this, the limitations of claim 18 correspond to the limitations of claim 8; thus it is rejected on the same grounds as claim 8 above.
Regarding claim 19, the instant claim recites only the “display processor” portion of the system recited in claim 1 and thus claim 19 is a broader version of claim 1 directed toward the display processor of claim 1 which has already been addressed above.  In light of this, the limitations of claim 19 correspond to the limitations of claim 1 above; thus it is rejected on the same grounds as claim 1 above.
Regarding claim 21, the instant claim is directed toward a “non-transitory computer readable storage medium” and associated “data processor” executing a method on a data processing system where this system is equivalent to that in claim 1 and where Ninan teaches such a non-transitory CRM comprising code for executing on a processor in a data processing system which is equivalent (see Ninan, paragraphs 0202-0215 and figure 5 teaching the system 500 with “instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions”).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues on pages 14-15 that “the image layers 200 of Ninan do not comprise the same viewpoints of the omnidirectional image, i.e. meaning that the different image layers 200 of Ninan are each only provided for different regions of the omnidirectional image” and that apparently as such “Ninan therefore does not disclose “generating, for a frame to be displayed, plural different resolution versions of the frame to be displayed, the different resolution versions corresponding to overlapping regions of the frame”, as required by the amended claims.”  The Examiner respectfully disagrees.
First note that Applicant does not expand on the above argument nor specifically point out which aspect of the claim limitations are not met.  However it appears that underlining with regard to “the different resolution versions corresponding to overlapping regions of the frame” and the assertion that “the different image layers 200 of NInan are each only provided for different regions of the omnidirectional image” is meant to indicate disagreement with these aspects of the claim being anticipated by Ninan.  First, the image layers 200 of Ninan do comprise the same viewpoints of the omnidirectional image given that the user sets a viewpoint orientation and then a frame comprised of the multiple resolution version image frames is created which corresponds to the same viewpoint but with content displayed in the frame differently to different portions of the eye.  As seen in the figure 2B cited by applicant and as quoted by Applicant, the regions 202 and 204 which correspond to the different frame versions combined are described in terms of the same viewpoint as they both are compared with “angular degrees from the viewer’s view direction” such that the image is provided from this same viewpoint, with the actual content encoded and displayed to the user then based upon regions of the frame and their correspondence with the position of the user’s focal vision region.  Thus applicant’s argument that somehow Ninan’s image layers, which are different resolution versions of the 
Furthermore, continuing on with these teachings, Applicant emphasizes the portion of the claim, “the different resolution versions corresponding to overlapping regions of the frame” as apparently not being anticipated, but does not specifically explain why this is so nor why the portions previously cited by the Examiner do not teach such limitations.  Applicant cites a portion of Ninan that actually supports that the versions correspond to overlapping regions of the frame as the teaching quoted is that the “mid-peripheral region of the viewer’s vision field may (e.g., entirely, substantially, approximately, etc) lie outside the focal-vision region.”  This means that the mid-peripheral region in the cases where it “substantially” or “approximately” lies “outside the focal-vision region” could be located as overlapping with the focal-vision region.  Furthermore, this is actually taught explicitly as explained previously by the Examiner where paragraph 0115 teaches “two adjacent image layers in the plurality of image layers (200) may partly overlap spatially with each other” and “values for pixels in the partially overlapped sub-regions of the two adjacent image layers may be used for decontouring, debanding, anti-aliasing, etc., for the purpose of removing visual artifacts that could otherwise be introduced in boundaries of the adjacent image layers.”  Thus these two adjacent layers which are taught as corresponding to different resolution versions of the frame as explained above, “may partly overlap spatially with each other” such that these different resolution versions correspond to overlapping regions of the frame.  Thus the claimed subject matter is anticipated by the prior art as fully explained above and the claims stand rejected as fully explained above.
Note that due to the amendments to the claims, none of the claims any longer invoke 35 U.S.C. 112(f) and are not interpreted under said statute.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT E SONNERS/Examiner, Art Unit 2613           


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20180176535